STATE OF MICHIGAN

                             COURT OF APPEALS



                                                                        UNPUBLISHED
In re T. J. HARRIS, Minor.                                              August 16, 2016

                                                                        No. 330632
                                                                        Wayne Circuit Court
                                                                        Family Division
                                                                        LC No. 09-486472-NA


Before: K. F. KELLY, P.J., and M. J. KELLY and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Respondent D. Harris appeals as of right a circuit court order terminating her parental
rights to the minor child pursuant to MCL 712A.19b(3)(b)(i), (g), (i), and (j). We affirm.

                            I. FACTS AND PROCEDURAL HISTORY

         In October 2015, petitioner filed a petition seeking permanent custody of the minor child
with respect to respondent. The petition alleged that respondent’s parental rights to the minor
child’s sibling had been terminated in 2010 “due to physical neglect, failure to protect, drug
addiction and failure to comply with the court ordered treatment plan.” At the time of the filing
of the petition, respondent still had problems related to substance abuse and untreated mental
illness, had not maintained stable housing, and was supporting herself through illegal activities.
Additionally, and most importantly, the petition also alleged that the minor child was being
abused. Following the preliminary hearing, the court authorized the petition and placed the
minor child in foster care.

        On September 1, 2015, Referee Leslie Graves held a combined adjudicative and
dispositional hearing, taking judicial notice “of all prior finding, orders, reports, as it pertains to
this family.” Petitioner requested termination under §§ 19b(3)(b)(i), (g), (i), and (j). Referee
Graves found that “DHHS [had] met the burden by clear and convincing evidence that one or
more statutory grounds exist to terminate parental rights” of the respondent and that termination
was in the minor child’s best interest. The circuit judge approved the referee’s findings and
entered an order terminating respondent’s parental rights on December 4, 2015.

                                           II. ANALYSIS

       Respondent argues that the trial court erred in finding both that a statutory ground for
termination had been established by clear and convincing evidence, and that termination of her
parental rights was in the child’s best interests. We disagree. A trial court’s decision regarding

                                                  -1-
the existence of a statutory ground for termination under § 19b(3), and whether termination of
parental rights is in a child’s best interests, are both reviewed for clear error. In re Laster, 303
Mich. App. 485, 491; 845 NW2d 540 (2013); In re White, 303 Mich. App. 701, 713; 846 NW2d 61
(2014); MCR 3.977(K).

       The trial court did not clearly err in finding that §§ 19b(3)(b)(i)1, (g)2, and (j)3 had each
been proved by clear and convincing evidence. The minor child’s sibling became a temporary
court ward in April 2009 due to respondent’s substance abuse, employment, and housing issues.
Respondent failed to benefit from reunification services and her parental rights to the sibling
were terminated in September 2010. That child suffered physical injury in the form of multiple
scratches to his body. The child, who was less than a year old, had been in respondent’s custody
and respondent provided an inadequate explanation for one of the scratches and had no
explanation for the others. In addition, respondent continued to abuse drugs, had no legal source
of income, and did not have stable, suitable housing for the child. Clear and convincing
evidence supports the trial court’s determination that grounds for termination were established
under §§ 19b(3)(b)(i), (g), and (j).

        The trial court also relied on § 19b(3)(i) as an additional statutory ground for termination.
According to the trial court transcripts, the court did not find that respondent’s parental rights to
the child’s sibling were “terminated due to serious and chronic neglect or physical or sexual
abuse.” MCL 712A.19b(3)(i). However, because only one statutory ground need be proved, In
re Frey, 297 Mich. App. 242, 244; 824 NW2d 569 (2012), and the trial court did not clearly err in
finding that §§ 19b(3)(b)(i), (g), and (j) had each been established, any error with respect to §
19b(3)(i) would be harmless. In re Powers, 244 Mich. App. 111, 118; 624 NW2d 472 (2000).

        Although respondent correctly observes that “parents have a significant interest in the
companionship, care, custody, and management of their children,” which “has been
characterized as an element of ‘liberty’ to be protected by due process,” In re Brock, 442 Mich.
101, 109; 499 NW2d 752 (1993), that liberty interest was lost once petitioner properly
established grounds for termination by clear and convincing evidence. In re Sanders, 495 Mich.
394, 409-412; 852 NW2d 524 (2014); In re Trejo, 462 Mich. 341, 355; 612 NW2d 407 (2000).



1
  The child or a sibling of the child has suffered physical injury or physical or sexual abuse under
1 or more of the following circumstances: the parent's act caused the physical injury or physical
or sexual abuse and the court finds that there is a reasonable likelihood that the child will suffer
from injury or abuse in the foreseeable future if placed in the parent's home. MCL
712A.19b(3)(b)(i).
2
  The parent, without regard to intent, fails to provide proper care or custody for the child and
there is no reasonable expectation that the parent will be able to provide proper care and custody
within a reasonable time considering the child's age. MCL 712A.19b(3)(g).
3
 There is a reasonable likelihood, based on the conduct or capacity of the child's parent, that the
child will be harmed if he or she is returned to the home of the parent. MCL 712A.19b(3)(j).


                                                -2-
        We also reject respondent’s argument that termination of her parental rights was not in
the child’s best interests. MCL 712A.19b(5); MCR 3.977(E)(4) and (K). Although the trial
court did not terminate the parental rights of the child’s father, that fact does not preclude
termination of respondent’s parental rights, In re Marin, 198 Mich. App. 560, 568; 499 NW2d 400
(1993), especially considering that respondent and the child’s father were not planning together
for reunification. Given the evidence of the child’s injuries, along with respondent’s lack of
commitment to her child and her longstanding substance abuse and housing issues, and her
failure to benefit from prior services, the trial court did not clearly err in finding that termination
of respondent’s parental rights was in the child’s best interests.

       Affirmed.

                                                               /s/ Kirsten Frank Kelly
                                                               /s/ Michael J. Kelly
                                                               /s/ Amy Ronayne Krause




                                                 -3-